NO. 12-17-00315-CR

                          IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DUSTIN TYLER CHRZAS,                            §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
          Dustin Tyler Chrzas appeals his conviction for aggravated robbery. In one issue, he
argues that the trial court erred in imposing court costs that have been held unconstitutional. We
affirm.


                                         BACKGROUND
          On May 19, 2016, Appellant was charged by indictment with the felony offense of
aggravated robbery. On September 22, Appellant pleaded “guilty,” the trial court deferred a
finding of guilt, and the court placed Appellant on community supervision for ten years, subject
to certain terms and conditions.
          On September 14, 2017, the State filed a motion to adjudicate guilt alleging that
Appellant violated the terms and conditions of his community supervision. On October 13,
Appellant appeared before the trial court and pleaded “true” to the allegations in the State’s
motion.      The court found the allegations to be “true,” revoked Appellant’s community
supervision, and sentenced him to imprisonment for twenty years. This appeal followed.
                                          COURT COSTS
       In one issue, Appellant argues that the “trial court erred in imposing court costs for fees
that have been held to be unconstitutional.”
Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State, 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). The consolidated fee statute requires a
defendant to pay a court cost of $133.00 on conviction of a felony. TEX. LOC. GOV’T. CODE
ANN. § 133.102(a)(1) (West Supp. 2017). The money received is divided among a variety of
state government accounts according to percentages dictated by the statute. See id. § 133.102(e)
(West Supp. 2017). However, the Texas Court of Criminal Appeals held the statute to be
unconstitutional with respect to two of these accounts—an account for “abused children’s
counseling” and an account for “comprehensive rehabilitation.” Salinas v. State, 523 S.W.3d
103, 107–09 (Tex. Crim. App. 2017). As a result, the court held that any fee assessed pursuant
to the statute must be reduced pro rata to eliminate the percentage of the fee associated with
these accounts. See id. at 105.
Analysis
       Here, citing Salinas, Appellant seeks to have the $133 in court courts reduced pro rata to
eliminate the portions of the costs attributable to abused children’s counseling and
comprehensive rehabilitation.     However, effective June 15, 2017, the Legislature amended
Section 133.102(e) to remove the two accounts deemed unconstitutional from the statute, but the
consolidated court cost fee remains at $133. See Act of May 18, 2017, 85th Leg. R.S., ch. 966,
2017 Tex. Sess. Law. Serv. 3917, 3917–18 (West) (codified at TEX. LOC. GOV’T. CODE
§ 133.102(a), (e)). In this case, the judgment adjudicating guilt is dated October 13, 2017.
Accordingly, given the amendment to Section 133.102, no part of the consolidated court costs
assessed against Appellant were attributable to either abused children’s counseling or
comprehensive rehabilitation. Therefore, we overrule Appellant’s sole issue.


                                          DISPOSITION
       Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.




                                                 2
                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered April 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 18, 2018


                                         NO. 12-17-00315-CR


                                     DUSTIN TYLER CHRZAS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0675-16)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.